DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Effective Filing Date
The effective filing date of the claimed invention is May 16, 2019 since applicants have not filed a certified English translation of their foreign priority document KR-10-2018-0112851.
If applicants desire to obtain the benefit of the foreign priority date (as the effective filing date of this application) under 35 USC 119(a)-(d), a certified English translation of the foreign priority document must be submitted.

Response to Amendment
Claim 14 has been amended, none of the claims have been deleted and no new claims have been added.  Hence, claims 1-14 are pending in the application.

Information Disclosure Statement
The references cited in the Korean Notice of Allowance dated June 20, 2019, the Taiwanese Office Action dated November 15, 2019, the Japanese Office Action dated 

Specification
The abstract of the disclosure is objected to because it is more than one paragraph in length.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: on pages 12-13, the Chemical formula 1 for the purine-based compound appears to be incorrect; on page 16, line 21, the phrase “and adipic acid” should be replaced with the phrase “adipic acid”; and on page 18, lines 4-6, the phrase “imidazole-4-carboxylic acid, and imidazole-2,4-dicarbaoxlic acid, imidazole-4,5-dicarbaxylic acid;” should be replaced with the phrase “imidazole-4-carboxylic acid, imidazole-2,4-dicarbaoxlic acid, imidazole-4,5-dicarbaxylic acid;”.  
Appropriate correction is required.
With respect to the Chemical formula 1 for the purine-based compound, it is the examiner’s position that a purine-based compound would be a nine-membered double-ring system with four nitrogen atoms and five carbon atoms in the double-ring system of the formula

    PNG
    media_image1.png
    455
    509
    media_image1.png
    Greyscale

See the Purine Compound Structure NPL from PubChem (copy provided by the examiner).  The formula in the specification only has 3 nitrogen atoms and 6 carbon atoms in the double-ring system.  Please clarify.

Claim Objections
Claims 2, 3, 6, 8 and 12 are objected to because of the following informalities:  in claim 2, line 2, the term “c.” should be replaced with the term “c:”, also in claim 2, a period should be inserted after the structural formula of chemical formula c; in claim 3, the last line, the term “pyrimidine-2one” should be replaced with the term “pyrimidine-2-one”; in claim 6, line 3, the phrase “glutaric acid, and adipic acid,” should be replaced with the phrase “glutaric acid, adipic acid,”; in claim 8, line 3, the phrase “imidazole-4-carboxylic acid, and imidazole-2,4-carboxylic acid,” should be replaced with the phrase “imidazole-4-carboxylic acid, imidazole-2,4-carboxylic acid,”; and in claim 12, the last .  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 is considered vague and indefinite since the phrase "the (F) gold ion stabilizer” appears to lack antecedent basis in claim 1.  The examiner suggests: (1) adding the term “(F)” to the last line of claim 1; OR (2) the phrase “the gold ion stabilizer” in place of the phrase "the (F) gold ion stabilizer” to overcome this rejection.
Claim 13 is considered vague and indefinite since the phrase "the other additive” appears to lack antecedent basis in claim 3.  The examiner suggests: (1) the phrase “(H) an other additive” in place of the phrase “(H) another additive” to overcome this rejection; OR (2) the phrase “the another additive” in place of the phrase "the other additive” to overcome this rejection.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 10-1857596.
KR 10-1857596 teaches a substitution type electroless gold plating bath comprising: (1) a water-soluble gold compound (pertaining to applicant’s component (B)); (2) a complexing agent (pertaining to applicant’s component (C)); (3) a conductivity enhancer(pertaining to applicant’s component (D)); (4) a substrate metal elution inhibitor and re-precipitation inhibitor comprising a mixture of a nitrogen-containing heteroaryl carboxylic acid (pertaining to applicant’s component (E-1)) and an α-hydroxycarboxylic acid (pertaining to applicant’s component (E-2)); (5) a gold ion stabilizer(pertaining to applicant’s component (F)); (6) a surface corrosion inhibiting agent (pertaining to applicant’s component (G)); and (7) other additives (pertaining to applicant’s component (H)) as claimed by applicants in claims 1, 11 and 13.  The substitution type electroless 

    PNG
    media_image2.png
    252
    345
    media_image2.png
    Greyscale
.
With respect to claim 9, the α-hydroxycarboxylic acid (pertaining to applicant’s component (E-2)) is glycolic acid, lactic acid, hydroxybutyric acid, malic acid, tartaric acid, citric acid, etc. and mixtures thereof.  The α-hydroxycarboxylic acid is present in the substitution type electroless gold plating bath in an amount of 1 to 20 g/L.  See paras. 0050-0055 of the English translation (copy provided by the examiner).  With respect to claims 1 and 10, the gold ion stabilizer (pertaining to applicant’s component (F)) is a cyanide compound such as sodium cyanide or a sulfite compound having an SO3- group such as sodium sulfite.  The gold ion stabilizer is present in the substitution type electroless gold plating bath in an amount of 0.1 to 20 g/L.  See paras. 0056-0058 of the English translation (copy provided by the examiner).  With respect to claims 11 and 12, the surface corrosion inhibiting agent (pertaining to applicant’s component (G)) can be an azole compound having one or more nitrogen atoms and two or more other 
.

Allowable Subject Matter
Claims 2 and 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: KR 10-1857596 fails to teach or fairly suggest that the nitrogen-containing heteroaryl carboxylic acid (pertaining to applicant’s component (E-1)): (1) contains a carbonyl oxygen of the formulas a to c:

    PNG
    media_image3.png
    391
    548
    media_image3.png
    Greyscale

as claimed by applicants in claim 2; or (2) the specific purine-based compounds or pyrimidine-based compounds each having carbonyl oxygen as claimed by applicants in claim 3.

References Cited by the Examiner
The Iwai et al. reference (US 2004/0118317) is cited as showing the general state of the art and as such, it is not seen to teach or fairly suggest the instant invention.  Specifically, the Iwai et al. reference teaches an electroless gold plating bath containing a source of gold, a complexing agent, a pH buffering agent, a reducing agent, a stabilizer and a decompensation inhibitor such as cytosine (i.e. 4-amino-1H-pyrimidine-2-one) but fails to teach the addition of the decompensation inhibitor to a substitution 
The Ota et al. reference (US 6,287,371) is cited as showing the general state of the art and as such, it is not seen to teach or fairly suggest the instant invention.  Specifically, the Ota et al. reference teaches a substitution type electroless gold plating bath containing a nitrogen-containing heterocyclic compound such as pyrrolidone, pyrrole, imidazole, pyrazole, triazole, piperidine, pyridine, piperazine and triazine as an anti-gold deposit agent but fails to teach or fairly suggest the addition of a purine-based compound or a pyrimidine-based compound having a carbonyl oxygen as a localized corrosion inhibitor as claimed by applicants.  See col. 2, lines 55-67 and col. 6, lines 1-12.
The Yomogida reference (US 7,534,289) is cited as showing the general state of the art and as such, it is not seen to teach or fairly suggest the instant invention.  Specifically, the Yomogida reference teaches an electroless gold plating bath containing a water-soluble gold cyanine compound, a complexing agent, a pyridinium carboxylate compound having a phenyl group or an aralkyl group in the first position, a reducing agent and a polycarboxylic acid but fails to teach a substitution type electroless gold plating bath or the addition of a purine-based compound or a pyrimidine-based compound having a carbonyl oxygen as a localized corrosion inhibitor as claimed by applicants.  See col. 2, lines 20-37 and col. 4, line 56 – col. 5, line 17.
The Milum et al. reference (US 2017/0044671) is cited as showing the general state of the art and as such, it is not seen to teach or fairly suggest the instant invention.  Specifically, the Milum et al. reference teaches an aqueous alkaline catalyst solution 

Conclusion
	The remaining references listed on forms 892 and 1449 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon in the above rejections.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE G KLEMANSKI whose telephone number is (571)272-1370.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/HELENE KLEMANSKI/Primary Examiner, Art Unit 1734